Citation Nr: 1750216	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-48 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected left hand neuropathy with flexion deformity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to September 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) of San Diego, California.  RO jurisdiction subsequently transferred to Winston-Salem, North Carolina.

The Board denied the claims on appeal in February 2016.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (JPMR) in February 2017.  The same month, the Court issued an Order remanding the present claims consistent with the JPMR.  The matter is now before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in greater detail in the February 2017 JPMR, VA erred when it failed to satisfy its duty to assist by not scheduling a new examination because the Veteran claimed that his disability had worsened since an October 2009 VA examination.  VA also erred when the Board failed to address relevant evidence in finding that an inferred claim for TDIU had not been raised by the record.  

Pursuant to the JMPR, VA must conduct a new examination to evaluate the current severity of the Veteran's left hand disability.  Additionally, the JPMR requires the Board to set forth adequate reasons and bases for a determination as to whether the record reasonably raises the issue of entitlement to TDIU.

The Veteran's TDIU claim remains inextricably intertwined with the left hand neuropathy increased rating claim and is therefore remanded as well.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity, manifestations, and effects of his service-connected left hand neuropathy with flexion deformity in accordance with applicable regulation. 

2. Thereafter, readjudicate the claims on appeal, including the intertwined TDIU claim.  If any claim remains denied, provide a supplemental statement of the case to the Veteran and the representative and allow an adequate opportunity to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

